DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 11/24/2020 are acceptable.
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 11/30/2020 has been considered.
Election/Restrictions
4.	Applicant’s election without traverse of Group II (claims 1-11) in the reply filed on 6/8/22 is acknowledged.
Response to Amendment
5.	The amendment filed on 6/8/22 has been entered.
	Claims 8-10 have been amended.
	Claims 1-11 are under consideration.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ji et al. (“Ji”) US PG-Pub 2016/0197216 in view of Borthakur et al. (“Borthakur”) US PG-Pub 2017/0125472.	
Ji discloses in Figs. 8-16 a method, comprising: forming a germanium photodetector (element 19) on a substrate (annotated element WAF1 shown below in Fig. 8B below), wherein the germanium photodetector contacts a first side of a first layer in the substrate; removing a portion of the substrate (not shown but necessary step to facilitate the deposition of  element 31); and depositing a stressor material (oxide element 31, ¶[0116]) onto the second side. It should be pointed out that although the recitation calling for, “… wherein depositing the stressor material induces a stress that changes an optical absorption edge of the germanium photodetector” constitutes a functional language, Ji’s Fig. 8 shows a difference in the lattice structure spacing, and hence a lattice distortion generated at the interface between germanium photodetector and oxide which would induce a stress. Therefore, the claim limitation does not distinguish over the Ji reference regardless of the functions allegedly performed by the claimed stressor. Note that functional language in a method claim is directed to the method per se, no matter which of the method' s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Re claim 2, Ji discloses where in the germanium photodetector and substrate are disposed in a first wafer (Fig. 8A, see also annotated element WAF1 shown in Fig. 8B), further comprising: bonding the first wafer to a second wafer (annotated element WAF2, Fig. 8B).
Ji teaches the method as recited in the claim. The difference between Ji and the present claim is the recited step of removing a portion of the substrate to expose a second side of the first layer opposite the first side or bonding the first wafer to a second wafer before removing the portion of the substrate.  
Borthakur discloses a step of removing a portion of the substrate (Figs. 19-22) to expose a side of the wafer (¶¶[0067 and 0068). Furthermore, Borthakur discloses bonding the first wafer to a second wafer (Figs. 17-20 and ¶¶[0067 and 0068) before removing the portion of the substrate (Fig. 21).  
 Borthakur's teachings could be incorporated with Ji' s device which would result in the claimed invention. The motivation to combine Borthakur's teachings would be to realize a single chip-sized bonding process thereby reducing device size (¶¶[0051]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Borthakur's teachings to arrive at the claimed invention.
Re claim 3, Borthakur discloses wherein bonding the first wafer to the second wafer comprises bonding an oxide layer of the first wafer to an oxide layer of the second wafer (¶¶[0008]). 
Re claim 4, Ji discloses before bonding the first wafer to the second wafer (Fig. 8B), forming a vertical PIN junction in the first wafer comprising the first layer and the germanium photodetector (¶[0092]). 
Re claim 5, Ji discloses wherein the first layer comprises a doped silicon layer (part of vertical PIN junction, ¶[0092]). 
Re claim 7, Ji discloses wherein a width of the stressor material is greater than a width of the germanium photodetector (Fig. 8B). 
8.	Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Makoto et al. (“Makoto”) JP 2014183194 (see also attached MTL) in view of Borthakur. 
Makoto discloses in Fig. 2 a method, comprising: forming a germanium photodetector (element 404) on a substrate (annotated element Sub shown below in Fig. 2 below), wherein the germanium photodetector contacts a first side of a first layer (element 403) in the substrate; removing a portion of the substrate (not shown but necessary step to facilitate the deposition of  element 402); and depositing a stressor material (oxide element 402, page 4 of MTL) onto the second side. It should be pointed out that although the recitation calling for, “… wherein depositing the stressor material induces a stress that changes an optical absorption edge of the germanium photodetector” constitutes a functional language, Makoto’s Fig. 2 shows a difference in the lattice structure spacing, and hence a lattice distortion generated at the interface between germanium photodetector and oxide which would induce a stress. Therefore, the claim limitation does not distinguish over the Makoto reference regardless of the functions allegedly performed by the claimed stressor. Note that functional language in a method claim is directed to the method per se, no matter which of the method' s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Makoto teaches the method as recited in the claim. The difference between Makoto and the present claim is the recited step of removing a portion of the substrate to expose a second side of the first layer opposite the first side.  
Borthakur discloses a step of removing a portion of the substrate (Figs. 19-22) to expose a side of the wafer (¶¶[0067 and 0068).  
 Borthakur's teachings could be incorporated with Makoto's device which would result in the claimed invention. The motivation to combine Borthakur's teachings would be to realize a single chip-sized bonding process thereby reducing device size (¶¶[0051]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Borthakur's teachings to arrive at the claimed invention.
Re claim 7, Makoto discloses wherein a width of the stressor material is greater than a width of the germanium photodetector (Fig. 2). 
9.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji/Makoto in view of Borthakur as applied to claim 1 above, and further in view of Miura et al. (“Miura”) US PG-Pub 2011/0031578.
The combined references of Makoto/Borthakur or Ji/Borthakur teach the method as recited in the claim. The difference between the combined references and the present claim is the recited stressor material.
Miura discloses employing stressor material comprising at least one of SiN,  (¶[0115).  
 Miura's teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Miura's teachings would be to increase absorption efficiency to light at long wavelength (¶[0115]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate  Miura's teachings to arrive at the claimed invention.
10.	Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ji in view of Borthakur. 
Ji discloses in Figs. 8-16 a method, comprising: forming germanium photodetector (element 19) on a substrate (element 11), wherein the germanium photodetector and the substrate are disposed in a first wafer (annotated element WAF1 shown below in Fig. 8B below); bonding the first wafer to a second wafer (annotated element WAF2 shown below in Fig. 8B below); removing a portion of the substrate (not shown but necessary step to facilitate the deposition of  element 31); and depositing a stressor material (oxide element 31, ¶[0116]) onto the substrate, wherein a portion of the substrate remains between the stressor material and the germanium photodetector. It should be pointed out that although the recitation calling for, “… wherein depositing the stressor material induces a stress that changes an optical absorption edge of the germanium photodetector” constitutes a functional language, Ji’s Fig. 8 shows a difference in the lattice structure spacing, and hence a lattice distortion generated at the interface between germanium photodetector and oxide which would induce a stress. Therefore, the claim limitation does not distinguish over the Ji reference regardless of the functions allegedly performed by the claimed stressor. Note that functional language in a method claim is directed to the method per se, no matter which of the method' s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Ji teaches the method as recited in the claim. The difference between Ji and the present claim is the recited step of removing a portion of the substrate.  
Borthakur discloses a step of removing a portion of the substrate (Figs. 19-22) to expose a side of the wafer (¶¶[0067 and 0068, Figs. 17-22).  
 Borthakur's teachings could be incorporated with Ji' s device which would result in the claimed invention. The motivation to combine Borthakur's teachings would be to realize a single chip-sized bonding process thereby reducing device size (¶¶[0051]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Borthakur's teachings to arrive at the claimed invention.
Re claim 9, Ji teaches wherein the portion of the substrate comprises a first layer, wherein the germanium photodetector and the stressor material directly contact opposing sides of the first layer.
Re claim 10, Ji discloses wherein the first layer comprises silicon layer (part of vertical PIN junction, ¶[0092]), wherein the silicon and the germanium photodetector are doped to form a PIN junction. 
Re claim 11, Borthakur discloses wherein bonding the first wafer to the second wafer comprises bonding an oxide layer of the first wafer to an oxide layer of the second wafer (¶¶[0008]). 


    PNG
    media_image1.png
    827
    697
    media_image1.png
    Greyscale


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While Chu et al. (US PG-Pub 2008/0185618) discloses Ge-on-insulator and Ma et al. (US PG-Pub 2020/0103680) teaches a strained germanium silicon modulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893